Citation Nr: 0623078	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  03-00 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by: Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1973.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions dated in March 2001 and February 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which denied service connection for 
PTSD.  The RO issued a notice of the decision in February 
2002, and the veteran timely filed a Notice of Disagreement 
(NOD) in May 2002.  Subsequently, in November 2002 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
December 2002, the veteran timely filed a substantive appeal.  

On appeal, a Travel Board hearing was held in October 2003 
where the veteran presented as a witness.  In September 2004, 
the Board remanded the case for further development, to 
include verification of the veteran's claimed stressors 
through the U.S. Army and Joint Services Records Research 
Center (JSRRC) (formerly the United States Armed Services 
Center for Research of Unit Records) and to provide the 
veteran with proper notice of VA's statutory duties to him.  
After completion of its tasks as set forth in the Remand 
order, the RO issued a Supplemental Statement of the Case 
(SSOC) in May 2006, which continued the denial of service 
connection for PTSD.

The Board finds that the RO has fulfilled the directives of 
the Remand order, and the Board may now proceed with the 
appeal.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran did not engage in combat with the enemy.

3.	There is medical evidence of a current PTSD diagnosis, but 
the veteran's claimed in-service stressors have not been 
corroborated by service records or other credible 
supporting evidence.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA and as 
directed by the Board's September 2004 Remand order.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's 
duty to "insure [the RO's] compliance" with the terms of 
its remand orders).

a. Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2004 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements); see also  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The November 2004 letter from the RO satisfies these 
mandates.  This letter informed the veteran about the type of 
evidence needed to support his service connection claim, 
namely, proof of: (1) an injury or disease that began in or 
was made worse by military service or an in-service event 
that caused an injury or disease; (2) a current physical or 
mental disability; and (3) a relationship between the current 
disability and an injury, disease or event in service.  
Additionally, with specific reference to PTSD, the letter 
indicated that the veteran must submit credible evidence that 
the claimed in-service stressor occurred, and it defined 
"stressor."  It invited the veteran to submit personal 
statements or "buddy" statements from individuals who 
experienced the stressor with the veteran, and directed him 
to provide a detailed and specific account of the alleged 
stressor(s), to include relevant dates, locations, names of 
persons and the military units involved in the event, his 
proximity to the incident and involvement therewith, the 
names of particular campaigns in which the veteran 
participated and where he was stationed at the time of the 
alleged incident.  

This correspondence clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records, 
employment records and records held by any Federal agency, as 
well as its obligation to assist the veteran in attaining 
private records or other records not in the Federal 
Government's possession, provided he gave consent and 
supplied enough information to enable their attainment.  It 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  This letter 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claim.  It also specifically asked the veteran to inform 
VA if he had no other pertinent evidence to offer in support 
of his claim.  The Board finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but the November 2004 
letter did not provide the veteran with notice of the type of 
evidence necessary to establish a rating or effective date 
for the rating.  Despite the inadequate notice provided to 
the veteran on these latter two elements, the Board finds no 
prejudice to him in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because the Board's determination that a 
preponderance of the evidence weighs against his claim 
renders moot any question about a disability rating and 
effective date.  Moreover, the Board comments that the May 
2006 SSOC cured any defect in Dingess notice as it fully 
apprised the veteran of these elements.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
While the Board notes that VA did not provide such notice to 
the veteran prior to the February 2002 RO decision that is 
the subject of this appeal, it remedied this deficiency by 
issuing proper notice in its November 2004 letter, as 
directed by the Board's September 2004 Remand order.  The 
claim was readjudicated in the May 2006 SSOC.  Therefore, the 
veteran suffered no prejudice by the timing of the VCAA 
notice. 

b. Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a February 2006 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

All available service medical records and service personnel 
records were obtained.  In a September 1999 letter, the RO 
requested a detailed description of the traumatic events 
which caused the PTSD.  The RO asked the veteran to provide 
dates, names, places, and the names of the persons involved 
in the traumatic event.  The veteran responded to the 
September 1999 letter and he identified several stressor 
events.    

In October 2000 and May 2005, the RO forwarded the veteran's 
service personnel records and the description of the stressor 
events to (JSRRC) (U.S. Army and Joint Services Records 
Research Center formerly the United States Armed Services 
Center for Research of Unit Records) for corroboration.  The 
JSRRC was unable to corroborate the veteran's claimed 
stressor events and the veteran was notified of this in the 
March 2006 SSOC.   

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law and Regulations

a. Service Connection for PTSD

A veteran can receive service connection for a disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).  

In order for a veteran to establish service connection for 
PTSD he must offer proof of: (1) a current medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current PTSD symptoms and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); accord Sizemore v. Principi, 18 Vet. 
App. 264, 269 (2004); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  38 C.F.R. § 4.125(a), which governs diagnosis of 
mental disorders, requires a diagnosis to conform to the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) or to be supported by the findings on the examination 
report, and if it does not, the report must be returned to 
the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).  Where a current diagnosis of PTSD exists, the 
sufficiency of the claimed in-service stressor is presumed, 
however, credible evidence that the claimed in-service 
stressor actually occurred is also required.   Sizemore, 
supra.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
accord Sizemore, 18 Vet. App. at 270.  Participation in 
combat, a determination made on a case-by-case basis, 
requires that a veteran personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99; 
accord Sizemore, supra, at 272. 

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is  unrelated to combat, then the 
veteran's testimony alone does not suffice to establish the 
occurrence of the alleged stressor; instead, the veteran must 
corroborate his testimony by credible supporting evidence.  
See Sizemore, 18 Vet. App. at 270; Cohen, 10 Vet. App. at 
142; Moreau v. Brown, 9 Vet. App. 389, 396 (1996); Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  Because the question 
of whether the veteran was exposed to a stressor in service 
is a factual one, VA adjudicators are not bound to accept 
uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
accord Swann v. Brown, 5 Vet. App. 229, 233 (1993) (noting 
that the Board is not bound to accept a veteran's 
uncorroborated account of his active service experiences or 
medical opinions based on those accounts).  Corroboration of 
every detail of a claimed stressor, including personal 
participation, is not required, and independent evidence that 
the incident occurred is sufficient.  Pentecost v. Principi, 
16 Vet. App. 124, 128 (2002); see also Suozzi v. Brown, 10. 
Vet. App. 307, 310-311 (1997).  In addition, any service 
department records must support, not contradict, the 
veteran's testimony regarding the non-combat stressor.  
Doran, 6 Vet. App. at 289.

b. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

III. Analysis

The Board accepts the February 2006 VA PTSD evaluation, which 
resulted in a current diagnosis of this disorder in 
accordance with the diagnostic provisions mandated by 
38 C.F.R. § 4.125(a).  

Notwithstanding the veteran's current PTSD diagnosis, 
however, the Board finds that the evidence preponderates 
against his claim, as the evidence of record does not 
demonstrate that the veteran participated in combat with the 
enemy and further does not contain verifying proof of the 
claimed in-service stressor(s).

The Board comments that the service records do not reflect 
any combat service by the veteran while he served on active 
duty.  The veteran's Record of Assignments places him in 
Vietnam between July 1971 and July 1972 where he served as a 
helicopter repairman with the 271st Assault Support 
Helicopter Company, USARPAC.  His DD 214 form reflects that 
he received the National Defense Service Medal, Vietnam 
Service Medal with 3 Bronze Service Stars, Republic of 
Vietnam Campaign Medal and a sharpshooter (rifle) award for 
his service.  None of the medals that the veteran received 
clearly denotes combat service.  See 71 Fed. Reg. 17276-17334 
(Apr. 6, 2006) (describing criteria for award of decorations, 
medals, ribbons and similar devices).  Moreover, the 
veteran's in-service specialty as a helicopter repairman does 
not prove that he engaged in combat with the enemy.

The Board recognizes that the February 2006 and other VA 
examiners have characterized the veteran's Vietnam service as 
involving combat.  However, such a transcription of the 
veteran's purported service history does not prove that he 
actually engaged in combat with the enemy, especially when 
the service records fail to corroborate such an account.  See 
e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(asserting that "a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional").  As the service records do not reflect 
combat service, the Board affords no probative weight to such 
characterizations of the veteran's service.

Because the veteran has not demonstrated that he engaged in 
combat with the enemy, his own attestations alone cannot 
support a finding of an in-service stressor.  Sizemore, 18 
Vet. App. at 270.  In order to succeed on this element of his 
PTSD claim, therefore, the veteran must offer evidence that 
verifies his declarations of an in-service stressor.  The RO 
explicitly informed the veteran of this in its November 2004 
letter, but the record contains no such corroborating 
evidence, such as buddy statements, official records or other 
proof of the alleged stressor(s).  The veteran's service 
records are negative of any evidence that corroborates that 
he experienced a specific in-service stressor.  

In October 1999, the veteran submitted a statement recounting 
17 alleged stressors he experienced while serving in Vietnam.  
These included: receiving fire in his bunker on July 25, 
1971; receiving fire in August to September 1971 while in a 
boat on the Me Kong Delta River and while in transit to Can 
Tho; witnessing racial problems and violence in November 1971 
while in Tuy Hoa; witnessing his bunker collapse from 
rainfall and other typhoon damage in November 1971 in Tuy 
Hoa; receiving fire and observing the dead at Onson in 
October to November 1971; witnessing a soldier pull out 
another soldier's eyes in February to March 1972; cleaning 
out helicopters that had transported dead bodies in March to 
July 1972 at Onson; observing a sniper in approximately April 
1972 at Onson; witnessing an explosion in approximately May 
1972 at Onson; observing a helicopter he had been working on 
get hit by rocket fire in May to June 1972 at Onson; and 
receiving fire in his bunker and helicopter in June to July 
1972 while at Onson.  

At the veteran's October 2003 hearing, the veteran testified 
that he was assigned to the 271st and 180th ASHC, whose 
missions included transporting live and dead soldiers as well 
as food and water.  The veteran stated that he had been 
stationed at Can Tho, Tuy Hoa and Anh San and that he worked 
on helicopters and substituted as a door gunner when needed.  
He also testified to having experienced combat stressors such 
as receiving fire and rockets.  The veteran submitted another 
statement of these stressors in December 2004.

The veteran's file contains a letter from VA, dated October 
2000, soliciting information from JSRRC formerly the United 
States Armed Services Center for Research of Unit Records to 
verify any or all of the veteran's alleged stressors.  JSRRC 
responded in September 2001 with copies of a document 
entitled, "Operational Report - Lessons Learned, 
Headquarters, 17th Aviation Group (CET) for Period Ending 30 
Apr 1972," relating to military activities of the 17th 
Aviation Group and the 180th Air Assault Helicopter Company 
(ASHC) in Vietnam.  This Report provided commanders' 
observations, evaluations and recommendations and discussed 
such subjects as sapper attacks, enemy use of old base camps, 
aircraft use, pathfinder detachments, escape and evasion, 
training, safety, and other issues.  It provided general 
statistics about unit strength, including that of the 180th 
ASHC.  While Inclosure 6 (Significant Operations) noted the 
occurrence of a "major operation" in the An Khe Pass in 
which the 180th ASHC was involved "in support of the Capitol 
ROK Infantry Div."  The record indicates that The An Khe 
operation began in April 11 when a VC sapper element hit the 
Republic of Korea 1st Cavalry regiment compound.  The Capitol 
Republic of Korea Infantry Division conducted combat assaults 
into the area and after several weeks of hard fighting, 
dislodged the enemy.  The veteran did not identify a stressor 
event which consisted of engaging in heavy fighting with the 
enemy for several weeks starting on April 11, 1972 in An Khe 
Pass.  

The JSRRC letter also acknowledged the occurrence of racial 
incidents in Vietnam, but stated that an official report must 
have been filed or legal action taken to provide information 
about it in addition to full names, dates and complete unit 
designations involved.  

In another document, dated January 2006, JSRRC noted that it 
could not verify the veteran's claimed stressors, to include 
enemy activity at Can Tho during August 1971, any aircraft 
incidents during May 1972,or enemy attacks at Onson.  JSRRC 
reviewed the unit history of the 271st ASHC between April 
1967 and September 1971, stating that this unit began stand 
down procedures in September 1971 and that the reporting unit 
provided a light fire team of gun ships and a command control 
aircraft on the last missions of the Can Tho perimeter area.  
JSRRC was  unable to locate records that documents enemy 
activity at Can Tho involving elements of the reporting unit 
during August 1971 as described by the veteran.  JSRRC also 
reviewed the unit history submitted by the 17th Combat 
Aviation Group, the unit provided by the veteran, for the 
period of December 1965 to January 1972.  JSRRC was unable to 
document activity involving elements of the 271st AHC.  JSRRC 
noted that they reviewed the report titled Chronology of Viet 
Cong North Vietnamese Army attacks on the Ten Primary U.S. 
Air Force Operating Bases in the Republic of Vietnam for the 
period of 1961 to 1973.  JSRRC was unable to document any 
aircraft incidents during May 1972, the time frame provided 
by the veteran while at Pleiku or Nha Trang.  JSRRC was 
unable to document enemy attacks at Onson.  

The RO in conjunction with JSRRC was unable to verify any of 
the veteran's claimed stressors.  The veteran has been 
offered the opportunity to submit evidence corroborating his 
asserted stressors, but has not done so.  On the basis of the 
above analysis a preponderance of the evidence is against a 
finding that the veteran engaged in combat with the enemy 
while on active duty, and a preponderance of the evidence is 
against a finding that there is any independent verification 
of his reported in-service stressors.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for PTSD, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply to the 
instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 56.  


ORDER

Service connection for PTSD is denied.



____________________________________________
C. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


